

116 HR 5183 IH: Breastfeeding Mothers Jury Duty Exclusion Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5183IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Ms. Norton introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo exempt breastfeeding women from jury duty, and for other purposes.
	
 1.Short titleThis Act may be cited as the Breastfeeding Mothers Jury Duty Exclusion Act of 2019. 2.Jury duty exemption for breastfeeding women (a)Courts of the United StatesSection 1866 of title 28, United States Code, is amended—
 (1)in subsection (c), by inserting after Except as provided the following: in subsection (h) of this section,; and (2)by adding at the end the following:
					
 (h)An individual who is a breastfeeding woman summoned for jury service shall be excused by the court, or by the clerk under supervision of the court if the court’s jury selection plan so authorizes, upon the individual’s request..
 (b)Courts of the District of ColumbiaSection 11–1908(b), District of Columbia Official Code, is amended— (1)by striking or (4) and inserting (4); and
 (2)by striking the period at the end of the first sentence and inserting the following: ; or (5) excluded by the Court upon the request of the individual if the individual is a breastfeeding woman..
				